Case 1:20-cr-00015-PKC Document 41-1 Filed 05/29/20 Page 1 of 5




        ATTACHMENT A
     Case 1:20-cr-00015-PKC Document 41-1 Filed 05/29/20 Page 2 of 5



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------X
                                   :         TO BE FILED UNDER SEAL
UNITED STATES OF AMERICA,
                                   :
        - v. -                               20 Cr. 15 (PKC)
                                   :
VIRGIL GRIFFITH,
                                   :         SEALED ORDER FOR THE
                                             ISSUANCE OF AN EX PARTE
                     Defendant.        :     SUBPOENA PURSUANT TO
                                             RULE 17(c)
-----------------------------------X

     Upon the application of the defendant Virgil Griffith, the

attached affirmation of Brian E. Klein, and finding good cause

therefor, it is

     ORDERED that pursuant to Rule 17(c) of the Federal Rules of

Criminal Procedure, the attached subpoena be issued to the

following:

     Verizon
     Attn: VSAT
     180 Washington Valley Road
     Bedminster, New Jersey 07921

Directing production of the following:

     A list of any and all IP addresses associated with the
     email address dprk.un@verizon.net, and any logs or similar
     records of access to the email address dprk.un@verizon.net,
     for the period from November 1, 2018 to October 30, 2019.

And it is further

     ORDERED that the subpoena be complied with no later than

April 30, 2020.   The subpoena may be complied with by having the

information delivered to the following address:        Brian E. Klein,


                                   1
     Case 1:20-cr-00015-PKC Document 41-1 Filed 05/29/20 Page 3 of 5



Esq., Baker Marquart LLP, 777 South Figueroa Street, Suite 2850,

Los Angeles, California, 90017, or delivered via email to

bklein@bakermarquart.com.

And it is further

     ORDERED that Verizon shall not disclose the existence of

this Order or the accompanying subpoena to any third parties

other than those necessary to effectuate performance pursuant to

the subpoena.

And it is further

     ORDERED that this Order, and the materials submitted by the

defendant in support thereof, be filed ex parte and under seal

until further Order of this Court.



Dated: New York, New York               SO ORDERED
       ____________, 2020



                                        _________________________
                                        HONORABLE P. KEVIN CASTEL
                                        UNITED STATES DISTRICT JUDGE




                                   2
                     Case 1:20-cr-00015-PKC Document 41-1 Filed 05/29/20 Page 4 of 5
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case


                                      UNITED STATES DISTRICT COURT
                                                                  for the
                                                      Southern District
                                                     __________ Districtofof
                                                                           New  York
                                                                             __________
                  United States of America                                 )
                             v.                                            )
                                                                           )        Case No. 20 Cr. 15 (PKC)
                          Virgil Griffith                                  )
                             Defendant                                     )
                              SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR
                                         OBJECTS IN A CRIMINAL CASE
To:     Verizon, ATTN: VSAT
        180 Washington Valley Road, Bedminster, New Jersey 07921
                                                      (Name of person to whom this subpoena is directed)

      YOU ARE COMMANDED to produce at the time, date, and place set forth below the following books, papers,
documents, data, or other objects:
A list of any and all IP addresses associated with the email address dprk.un@verizon.net, and any logs or similar
records of access to the email address dprk.un@verizon.net, for the period from November 1, 2018 to October 30, 2019.

Place: Brian E. Klein, Esq., Baker Marquart LLP, 777 South                          Date and Time: 04/30/2020 9:00 am
         Figueroa Street, Suite 2850, Los Angeles, California,
         90017; bklein@bakermarquart.com

         Certain provisions of Fed. R. Crim. P. 17 are attached, including Rule 17(c)(2), relating to your ability to file a
motion to quash or modify the subpoena; Rule 17(d) and (e), which govern service of subpoenas; and Rule 17(g),
relating to your duty to respond to this subpoena and the potential consequences of not doing so.
           (SEAL)

Date:
                                                                                    CLERK OF COURT


                                                                                                Signature of Clerk or Deputy Clerk


The name, address, e-mail, and telephone number of the attorney representing (name of party)
Virgil Griffith                                                                       , who requests this subpoena, are:
 Brian E. Klein, Esq., Baker Marquart LLP, 777 South Figueroa Street, Suite 2850, Los Angeles, California, 90017


                                  Notice to those who use this form to request a subpoena
Before requesting and serving a subpoena pursuant to Fed. R. Crim. P. 17(c), the party seeking the subpoena is advised to
consult the rules of practice of the court in which the criminal proceeding is pending to determine whether any local rules
or orders establish requirements in connection with the issuance of such a subpoena. If no local rules or orders govern
practice under Rule 17(c), counsel should ask the assigned judge whether the court regulates practice under Rule 17(c) to
1) require prior judicial approval for the issuance of the subpoena, either on notice or ex parte 2) specify where the
documents must be returned (e.g., to the court clerk, the chambers of the assigned judge, or counsel’s office); and 3)
require that counsel who receives produced documents provide them to opposing counsel absent a disclosure obligation
under Fed. R. Crim. P. 16.

Please note that Rule 17(c) (attached) provides that a subpoena for the production of certain information about a victim
may not be issued unless first approved by separate court order.
                     Case 1:20-cr-00015-PKC Document 41-1 Filed 05/29/20 Page 5 of 5
AO 89B () Subpoena to Produce Documents, Information, or Objects in a Criminal Case (Page 2)

Case No. 20 Cr. 15 (PKC)

                                                             PROOF OF SERVICE

          This subpoena for (name of individual and title, if any)
was received by me on (date)                                  .

          u I served the subpoena by delivering a copy to the named person as follows:


                                                                                 on (date)                                    ; or

          u I returned the subpoena unexecuted because:
                                                                                                                                            .

          Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
          tendered to the witness fees for one day’s attendance, and the mileage allowed by law, in the amount of
          $                                    .

My fees are $                                   for travel and $                             for services, for a total of $          0.00   .


          I declare under penalty of perjury that this information is true.


Date:
                                                                                                    Server’s signature



                                                                                               Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
